 Case 1:20-mj-00416-SJB ECF No. 65, PageID.509 Filed 10/30/20 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                            Case No. 1:20−mj−416

   v.                                          Hon. Sally J. Berens

ADAM FOX,
TY GARBIN,
KALEB FRANKS,
DANIEL HARRIS,
BRANDON CASERTA,

         Defendants.
                                        /



                           NOTICE OF HEARING


TAKE NOTICE that a hearing has been rescheduled as set forth below:

Type of hearing(s):    Status Conference
                       December 17, 2020 11:00 AM
Date/Time:             (previously set for November 4, 2020)
Magistrate Judge:      Sally J. Berens
Place/Location:        650 Federal Building, Grand Rapids, MI




                                            SALLY J. BERENS
                                            U.S. Magistrate Judge

Dated: October 30, 2020           By:        /s/ Cynthia Black Hosner
                                            Judicial Assistant
